IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KEITH DOUGLAS JAMES,

              Petitioner,

v.                                                     Case No. 5D17-3650

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 2, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

James W. Smith, III, and Yadirah M.
Rodriguez, of CPLS, P.A., Orlando, for
Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 24, 2017,

judgment and sentence in Case No. 2016-CF-006355-A-O, in the Circuit Court in and

for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, EVANDER and LAMBERT, JJ., concur.